Citation Nr: 0928577	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought.

In March 2009, the Veteran testified by videoconference at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.  


FINDINGS OF FACT

1.  An August 1984 Board decision denied entitlement to 
service connection for a nervous condition.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the August 1984 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a nervous disorder, and does not raise a 
reasonable possibility of substantiating that claim.

3.  The Veteran has not been diagnosed with heart disease.




CONCLUSIONS OF LAW

1.  The August 1984 Board decision is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a nervous disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 3.159 (2008).

2.  Heart disease was not incurred in or aggravated during 
active service, it was not caused or aggravated by diabetes 
mellitus, type II; nor may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in January 2003 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until May 2008.  
The record, however, shows that any prejudice that failure 
caused was harmless, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's 
claims, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided 
appropriate information and evidence necessary to reopen the 
claim of entitlement to service connection for a nervous 
disorder.  He was adequately informed of the specific basis 
for the prior denial of his claim in the Board decision and 
in correspondence dated May 2008.  The Veteran was first told 
he needed to submit new and material evidence in 
correspondence dated in January 2003.  

The claims were readjudicated in a December 2008 supplemental 
statement of the case.  Where there is a timing defect in a 
case, to include where the appealed rating action precedes 
any VCAA notice, VA may cure the timing defect through 
compliance with proper remedial measures, such as the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1317, 1333-34 (Fed. Cir. 2006).  As the claims were 
readjudicated after proper notice was provided to the 
Veteran, the timing defects have been cured.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 


New and Material Evidence

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Establishing service connection for posttraumatic stress 
disorder consists of medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.     38 
C.F.R. § 3.304(f) (2008).

A Board decision becomes final and is not subject to revision 
on the same factual basis unless a timely appeal is filed 
with the United States Court of Appeals for Veterans Claims 
within the applicable time limits.  38 U.S.C.A. § 7104; 38 
C.F.R. §§ 20.302, 20.1103 (2008).  If a claim has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied entitlement to service connection for 
a nervous disorder because he did not have a bona fide combat 
stressor, and hence, the criteria had not been met to 
substantiate a diagnosis of posttraumatic stress disorder.  
See August 1984 Board decision.  Therefore, for evidence to 
be new and material, a stressor must be described with enough 
detail to be verified.

The Veteran's personnel records show that he was a general 
supply specialist assigned to the Data Processing Unit of the 
Military Assistance Command Vietnam.

The Veteran submitted a stressor statement in April 2008.  He 
was asked to identify a stressful occurrence and provide 
details concerning that event.  The Veteran responded, noting 
the date of September 19, 1966, but he did not specify the 
relevance of that date or identify any stressful incident 
which occurred on that date.  He wrote that he generally 
suffered emotional damage from surviving and experiencing 
events where his life was in danger.  He reported having 
flashbacks to the "events that occurred" while on active 
duty, but he did not specify what those events were.  The 
Veteran provided no details about a possible stressor in this 
statement.

At a June 2003 VA examination, the Veteran reported that he 
was shot at while on guard duty and that he witnessed seeing 
his friends shot and killed.  He did not identify the 
friends' names or a time period when the events occurred.

At a Vet Center psychosocial assessment in May 2006, the 
Veteran stated that he was ambushed outside Saigon, resulting 
in a unit casualty.  He stated that he also saw other 
casualties, and experienced rockets and mortaring.  He did 
not know the names of any deceased and did not note when 
these incidents occurred.  

The Veteran was asked to provide further detail about these 
events at his March 2009 personal hearing.  At his hearing, 
the Veteran reported ambushing the Vietcong and seeing a 
Captain pulling his gun out and shooting at the enemy.  See 
Board hearing transcript, p. 4.  He also mentioned that he 
saw a military policeman get shot, but he could not remember 
when or where or what his name was.  Id. at 6.  The Veteran 
was asked if he recalled any names of the deceased.  At first 
he stated that he could not  remember.  Then he said he 
thought the names of two soldiers killed in his unit were 
Johnson and Richardson.  Id.  He stated that they were killed 
in an ambush.  Id. at 9.  Later in the hearing, the Veteran 
stated that he "guess[ed] ... they got blown up by hand 
grenades."  Id. at 27.  The Veteran could not remember when 
this incident occurred.  When asked whether it was during the 
first or last half of his deployment, the Veteran stated, "I 
have no-I think it was-I think it was the first half, I 
think."  Id.  When asked whether the soldiers were 
immediately killed by the ambush, the Veteran stated, 
"[s]upposedly, yes."  Id.  He could not remember their 
first names, ranks, or whether they were junior enlisted or 
non-commissioned officers.  Id. at 28.

The Veteran has not provided information sufficient to verify 
the claimed stressors.  He mentioned that he saw other 
soldiers killed by gunfire, and then he stated that he 
guessed they were killed by grenades.  He was unsure of their 
names, but then provided common last names and no other 
distinguishing information.  He could not name the unit that 
any casualty served with save for "MACV," which of course 
stands for "Military Assistance Command, Vietnam," to which 
every unit serving in Vietnam was subordinate to.  The 
appellant could not narrow the date of any purported stressor 
to any time less than six months, and was even unsure about 
that time period.  Simply put, the information provided does 
not qualify as verifiable information about any claimed 
stressor.  Hence, the Board does not find it to be material.  
In sum, the Veteran has not provided sufficient information 
for the U.S. Army and Joint Services Records Research Center 
to attempt to objectively verify his claimed stressors.  For 
these reasons, the claim to reopen is denied.



Entitlement to service connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Service connection for certain diseases, including heart 
disease, may also be established on a presumptive basis by 
showing that the disability manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-
connected disease.  38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran is currently service connected for diabetes 
mellitus, type II.  He argues that he is entitled to service 
connection for heart disease, based on direct service 
connection or service connection secondary to diabetes 
mellitus, type II.  The Board disagrees.

The record shows that the Veteran has not been diagnosed with 
heart disease.  As the Veteran currently has hypertension and 
diabetes mellitus, type II, he is considered to be at risk 
for developing heart disease, and has undergone stress tests 
and echocardiograms.  While findings have shown a reduction 
in his left ventricular ejection fraction and diastolic 
dysfunction due to hypertension, the test results have shown 
a normal heart.  The stress tests have been negative for 
ischemia.

At a September 2005 VA examination, the Veteran was unable to 
verbalize what heart condition he thought he had.  He never 
had a heart attack, but complained of chest discomfort.  No 
evidence of a heart disorder was found by the examining 
physician.

In November 2008, VA requested a physician's medical opinion 
to determine whether the Veteran's numerous tests have shown 
a heart disability, and whether that disability was related 
to diabetes mellitus, type II.  The physician noted that a 
recent thallium stress test and echo study indicated normal 
results, but his prescription profile showed him being 
treated with nitroglycerine.  Use of nitroglycerine can 
indicate the possibility of underlying coronary artery 
disease.  After a review of the record, the physician 
specifically identified a July 2008 cardiologist's report 
noting that the Veteran did not need to use sublingual 
nitroglycerine, but the appellant had initiated a request for 
the medication.  Nitroglycerine is often used for angina, and 
the physician noted that the chart did not indicate as to 
whether the Veteran suffered from angina.  He also explained, 
however, that given the fact that the Veteran had a negative 
echo test in July 2008 and a negative nuclear stress test in 
January 2008, the likelihood that he had any significant 
fixed anatomic obstruction of the coronary arteries from 
atherosclerosis was very low.  He opined that it was more 
likely than not that the Veteran had no clinically 
significant coronary artery disease.  The physician also 
noted that the Veteran's hypertension was not secondary to 
his diabetes mellitus, type II.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the claim of service connection for heart disease 
must be denied because the first essential criterion for the 
grant of service connection-competent evidence of the 
disability for which service connection is sought-is not 
met.  

In reaching this decision, the Board has taken into 
consideration the Veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claims, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder.  Therefore, the claim is denied.

Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus, type II, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


